DETAILED ACTION
The amendment filed on 3/8/22 has been received and considered. By this amendment, Claims 1-2 and 21 are amended. Claims 1-21 are pending in the application with no cancelled or added claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (PG Pub. 2009/0005845) in view of Faure et al. (PG Pub. 2011/0071515).
Regarding Claim 1, David discloses a biostimulator (see system 20), comprising:
a housing (see lead 26) having a longitudinal axis (see Fig. 2A) and containing an electronics compartment (see conductors for the electrodes within the lead body; par. 397);


an inner fixation element (see fixation element 94; par. 400) coupled to the housing, wherein the inner fixation element includes an inner helix radially inward of the outer helix and extending about the longitudinal axis to a second distal tip (see Fig. 3C), and wherein the first distal tip is distal to the second distal tip. 

    PNG
    media_image1.png
    374
    340
    media_image1.png
    Greyscale

David does not disclose that the inner fixation element extends in the same helical direction as the outer fixation element. Faure discloses a similar coaxial fixation system where both helices extend in the same helical direction (see Fig. 2 and par. 90). It would have been obvious to one of ordinary skill before the effective filing date of the claimed 
Regarding Claim 5, Faure discloses a helix mount and a cup (see par. 69), wherein the outer fixation element is mounted on the helix mount (see hole 8; Fig. 5), and wherein the inner fixation element is mounted on the cup (see hole 81; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mount and cup because Faure teaches they help to guide the two electrodes (see par. 16).

    PNG
    media_image2.png
    762
    495
    media_image2.png
    Greyscale
Regarding Claim 8, Faure discloses wherein the cup includes an electrode wall extending distally from an electrode base around an electrode cavity located on the longitudinal axis, and wherein the electrode cavity includes a proximal cavity coaxial with a distal counterbore having a ledge (see modified Fig. 8 to the right).







Regarding Claim 9, Faure discloses a filler (see biocompatible glue; par. 88) in the proximal cavity, and wherein the inner fixation element has a proximal end mounted on the ledge (see thread of threaded rod; par. 88 and Fig. 8) of the distal counterbore.
Regarding Claim 10, the examiner considers that the filler has a filler dimension greater than the inner dimension of the inner fixation element because the cavity is greater than the inner dimension of the inner fixation element (see Fig. 8).
Regarding Claim 19, David discloses wherein the first distal tip of the outer fixation element is on a first side of a first plane containing the longitudinal axis and the second distal tip of the inner fixation element is on a second side of the first plane opposite of the first distal tip (see Fig. 3C). 
Regarding Claim 20, David and Faure disclose a second plane containing the longitudinal axis, the first distal tip, and the second distal tip is orthogonal to the first plane (see Fig. 3C and 4 respectively). Also, a number of these configurations can be achieved by adjusting the helical structures on the tissues. 
Regarding Claim 21, David further discloses a transport system including a catheter having a distal end (Fig. 1; par. 358) and the leadless biostimulator of Claim 1 (see system 20). 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (PG Pub. 2009/0005845) in view of Faure et al. (PG Pub. 2011/0071515) as applied to Claim 1 above, and further in view of Haasl et al. (PG Pub. 2015/0025612).
Regarding Claim 2, David and Faure do not elaborate on the stiffness of the two fixation elements. Haasl discloses a fixation system having inner and outer helices 
Regarding Claim 3, Haasl discloses wherein the outer fixation element has a lower spring constant than the inner fixation element (see par. 26 and 37). The examiner considers that since the spring constant is a measure of the stiffness of the spring, (i.e. the stiffer the spring, the larger the spring constant), the less stiff outer coil (230) will have a lower spring constant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different material properties for the helices because Haasl teaches it allows one fixation member to engage before the other (see par. 27).
Regarding Claim 4, Faure discloses wherein a first pitch of the outer helix is equal to a second pitch of the inner helix (see par. 51).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (PG Pub. 2009/0005845) in view of Faure et al. (PG Pub. 2011/0071515), and further in view of Chen et al. (US Patent 7,363,091).
Regarding Claim 11, David in view of Faure discloses a biostimulator with a filler including a therapeutic agent (see Faure; par. 88). The examiner considers biocompatibility offers a level of therapy since it avoids harm. David in view of Faure does not specifically disclose a silicone matrix for holding the therapeutic agent. Chen .
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (PG Pub. 2009/0005845) in view of Faure et al. (PG Pub. 2011/0071515) as applied to Claims 1, 5, 8-10 above, and further in view of Clark et al. (PG Pub. 2012/0185023).
Regarding Claims 16-17, modified David does not disclose biodegradation. Clark discloses a similar coiled electrode system wherein at least a portion of one or more of the outer fixation element or the inner fixation element are formed from a biodegradable metal (see par. 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a biodegradable metal of Clark as the material for the outer and inner fixation elements of modified David because Clark teaches it eliminates the need for mechanical removal after the implantation (see par. 49) which can be intrusive and difficult.
Regarding Claim 18, Clark further discloses wherein the inner fixation element has a helical coil section (see distal portion of fixation helix) and a flat coil section (see proximal portion of fixation helix; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the . 

Allowable Subject Matter
Claims 6-7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fueglister (PG Pub. 2013/0253532) discloses a helix within another helix (see Fig. 38).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792              

/Amanda K Hulbert/Primary Examiner, Art Unit 3792